Citation Nr: 0205236	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for right knee patella alta 
with lateral and medial subluxation and chondromalacia of the 
patella as secondary to service connected residuals of a left 
patellectomy with psychophysiologic musculoskeletal reaction 
and low back syndrome and lumbosacral myositis.  

Evaluation of low back syndrome and lumbosacral myositis, 
rated as 40 percent disabling.  

(The issue of the evaluation of residuals of a left 
patellectomy with psychophysiologic musculoskeletal reaction, 
rated as 30 percent disabling, will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
		
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at San Juan, Puerto Rico.  

A personal hearing was held on this appeal before a hearing 
officer at the RO in June 2000.  A transcript is of record.  

The Board is undertaking additional development on the issue 
of the rating for residuals of a left patellectomy with 
psychophysiologic musculoskeletal reaction pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  
Appellant



FINDINGS OF FACT

1.  Right knee patella alta with lateral and medial 
subluxation and chondromalacia of the patella was not shown 
during active service, is not shown to have resulted from any 
inservice disease or injury, and is not shown to have been 
caused or aggravated by service connected residuals of a left 
patellectomy with psychophysiologic musculoskeletal reaction 
or low back syndrome or lumbosacral myositis.  

2.  Low back syndrome and lumbosacral myositis is not 
productive of more than severe limitation of lumbar spine 
motion; neither ankylosis of the lumbar spine nor pronounced 
intervertebral disc syndrome is demonstrated.  


CONCLUSIONS OF LAW

1.  Right knee patella alta with lateral and medial 
subluxation and chondromalacia of the patella was not 
incurred in or aggravated by active service nor is it 
proximately due to or the result of service connected 
residuals of a left patellectomy with psychophysiologic 
musculoskeletal reaction or low back syndrome or lumbosacral 
myositis.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310 
(2000).  

2.  Low back syndrome with lumbar myositis is not more than 
40 percent disabling according to applicable schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5292 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect no complaint, finding or 
diagnosis of any right knee abnormality.  

VA hospital records in July 1965 showed ligamentous laxity of 
the right knee.  

A VA orthopedic examination in July 1976 showed collateral 
instability of the right knee and lumbar spine pain and 
tenderness.  X-ray examination revealed straightening of the 
lumbar spine probably on the basis of regional muscle spasms.  
The diagnosis was low back syndrome.  

A VA examination in May 1996 revealed no right knee 
complaint, finding or diagnosis.  

X-ray examination by VA of the lumbosacral spine in May 1996 
showed small anterior osteophytes throughout.  The impression 
was mild lumbar spondylitic changes.  

VA outpatient treatment records show, on X-ray examination in 
August 1996, straightening of the lumbar spine with small 
anterolateral spurs.  The impressions were findings 
compatible with muscle spasm and mild lumbar spondylosis.  In 
August 1998, X-ray examination of the right knee revealed 
mild narrowing of the lateral joint compartment with 
associated marginal osteophyte formation and irregularity of 
the articular surfaces of the lateral tibial plateau and an 
ovoid-shaped, 14 millimeter by 6 millimeter calcific-like 
density projecting posterior to the right femoral condyles 
possibly representing a calcified intra-articular loose body.  
The impressions were degenerative changes of the lateral 
femorotibial joint compartment and questionable calcified 
intra-articular loose body in the right knee.  Magnetic 
resonance imaging of the right knee in January 1999 showed 
patella alta with lateral subluxation and associated 
chondromalacia and patellofemoral instability and tracking 
abnormality.  X-ray examination of the pelvis in February 
1999 showed bilateral sacralization of L5.  

On a VA examination in September 1999, the veteran complained 
of severe right knee pain, buckling of the right knee, loss 
of strength of the right lower extremity, and severe and 
localized low back pain associated with occasional cramps in 
the calves and toes.  He was taking pain medication.  During 
the previous year, he reportedly had not visited an emergency 
room or been hospitalized for his knee problems.  
Precipitating factors for knee pain were walking a lot and 
going upstairs.  Precipitating factors for low back pain were 
bending, resting on the bed in the same position for a 
prolonged period of time and inability to sleep on his belly.  
Alleviating factors for knee pain were medication and rest.  
The alleviating factor for low back pain was medication.  No 
knee flare up had resulted in additional limitation of motion 
or functional impairment.  He reportedly did not need braces, 
canes, crutches or corrective shoes to walk.  He reportedly 
had to use knee cages to keep from falling.  There was no 
history of any back surgery.  During the previous year it was 
reported that there had been no episodes of dislocation or 
recurrent subluxation of the knee joint.  There were no 
constitutional symptoms for inflammatory arthritis.  Several 
years previously he reportedly had gone to Puerto Rico's 
"state" insurance fund due to low back pain from lifting 
and received physical therapy.  

The VA examination in September 1999 reflected goniometric 
measurements of low back range of motion to 20 degrees in all 
directions.  It was stated that, on dressing and undressing, 
he was observed to have more range of motion of the low back 
with a painless expression on his face.  There was no painful 
range of motion of the right knee or of the low back to the 
extent measured.  The examination for additional 
motion/function limitation by pain, fatigue, weakness, lack 
of endurance following repetitive or flare-ups was termed 
within normal limits.  There was no objective evidence of 
painful motion on all movements of the lumbar spine.  There 
was mild lumbar paravertebral muscle spasm.  There was mild 
tenderness to palpation of the lumbar paravertebral muscles.  
There were no postural abnormalities or fixed deformity of 
the back.  He had some right knee patellofemoral instability.  
There was crepitus of the right knee joint and positive 
patellar grinding test.  There was positive straight leg 
raising on the right.  The diagnoses were patella alta with 
lateral subluxation and chondromalacia of the patella on the 
right by magnetic resonance imaging performed in January 1999 
and low back pain syndrome.  

A VA physician reported in February 2000 that the veteran had 
a history of a slightly unstable left knee joint after an 
injury in the Navy in 1956, as reported on a VA examination 
in October 1958.  He reported for the first time in December 
1999 that he had a right knee disability that was secondary 
to his left knee disability.  The right knee disability was 
specified, as diagnosed on the September 1999 VA examination.  
The physician's opinion was that the right knee disability 
was not etiologically related or secondary to the service 
connected left knee disability.  The right knee disorder was 
described as a disease entity independent of the service 
connected left knee disability.  

During the June 2000 hearing on the veteran's appeal, he 
testified that he suffered from back pain.  He stated that, 
because of his (service-connected) left knee disability, he 
had overexerted the right knee.  This reportedly resulted in 
right knee weakness.  He stated that the right knee developed 
the same symptoms as the left knee with the knee moving to 
both sides, failure of the right knee on going up stairs, 
falls, and weakness.  His orthopedists reportedly had stated 
that it was possible that the left knee disorder had caused 
the right knee disability.  The hearing officer gave the 
veteran 60 days to submit this reported orthopedic evidence.  
The veteran stated that he had back pain which caused his leg 
pains.  This was described as radiculopathy that warranted a 
60 percent rating.  He testified that his back disability had 
worsened.  

Jose R. Abreu Deliz, M.D., reported in May 2000 that the 
veteran had pain and giving way of the right knee and chronic 
low back pain.  The physical examination showed evidence of a 
hypermobile patella on the right with very poor quadriceps 
function that allowed subluxation to the medial and lateral 
aspects.  Diffuse tenderness of the spine was elicited.  
Straight leg raising was to 80 degrees on the left and to 70 
degrees on the right.  In June 2000, some improvement was 
indicated with straight leg raising painful at 90 degrees, 
bilaterally.  

On a VA examination in August 2000, the veteran complained of 
knee instability, fatigue, giving way of the knee, crepitance 
and locking of the knee.  He reported having daily severe 
pain flare-ups.  Precipitating factors were walking, stair 
climbing and squatting.  Alleviating factors were medication.  
He stated that he needed a lumbosacral corset and a right 
knee brace.  He complained of difficulty going up and down 
stairs, squatting, and difficulty performing household 
chores.  On the physical examination, there was stiffness and 
pain of the knee.  There was right knee patellar laxity, 
bilaterally, and patella alta.  He ambulated with stiffness 
of the knee without any assistive devices.  There was no 
ankylosis, leg length discrepancy, or sign of inflammatory 
arthritis.  X-ray examinations showed mild narrowing of the 
lateral joint compartment with associated marginal 
osteophytes and irregularity of the articular surface of the 
lateral tibial plateau.  The impression was degenerative 
changes of the lateral femorotibial joint compartment.  The 
final diagnoses were right knee patella alta with lateral 
subluxation and medial subluxation and chondromalacia of the 
patella, osteoarthritis of the knee, and right knee patellar 
instability.  

On another VA examination in August 2000, the veteran 
complained of constant stiffness and pain of the low back 
that was sharp and localized and felt like a creeping 
sensation of the back muscles.  He described daily severe 
pain and frequent stiffness.  Precipitating factors were 
specified as sitting for a long time, walking, lifting, and 
standing for a long time.  The alleviating factor was his 
medication, Sulindac.  He indicated needing a lumbosacral 
corset, a one-point cane and bilateral knee braces.  He 
complained of difficulty ambulating secondary to stiffness 
and low back pain.  He described difficulty doing household 
chores such as mopping, sweeping and, at times, difficulty 
dressing.  The physical examination revealed lumbar spine 
flexion to 30 degrees with pain.  Extension was to 5 degrees 
and painful.  Rotation was to 25 degrees, bilaterally.  
Lateral bending was to 10 degrees, bilaterally.  There was 
tenderness to palpation of the lumbar spine with spasms of 
the paravertebral muscles from L3 to S1.  There were no 
postural abnormalities.  Back musculature was symmetrical.  
Manual muscle testing was 5/5 from L1 to S1, bilaterally.  
Straight leg raising was painful at 45 degrees, but termed 
negative.  Lasegue's test was painful but termed negative.  
An August 1998 X-ray of the lumbosacral spine showed well 
maintained disc spaces, well aligned vertebrae, no 
compression fracture, and no degenerative change.  The 
impression was normal study.  The final diagnosis was lumbar 
myositis.  The examiner stated that there was no evidence of 
lumbar radiculopathy.  

Service Connection Criteria

Under applicable criteria, service connection will be granted 
for disability resulting from injury suffered or disease 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131.  Arthritis may be service connected if it is 
manifested to a compensably disabling degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The law also provides 
that a disability which is proximately due to or the result 
of a service-connected disability shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  Id.  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is claiming that his right knee disorder, 
classified as patella alta with lateral and medial 
subluxation and chondromalacia of the patella resulted from 
his service connected low back and left knee disabilities.  
He has testified that extra use of his right knee due to the 
left knee disability and low back pain radiating down to the 
right knee have caused the right knee disorder.  The Board 
notes that it is neither claimed nor shown that the right 
knee disorder was present during or until many years 
following active service or that it is due to any inservice 
disease or injury other than low back and left knee 
disabilities.  The medical evidence shows no right knee 
abnormality until July 1965, when instability was revealed, 
about 8 years following active service.  The right knee 
disorder has never been medically attributed to either low 
back or left knee disablement.  The veteran, as a lay person, 
is not competent to provide the medical evidence necessary to 
establish a causal linkage between the right knee disorder 
and either the left knee or the low back disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In fact, the VA 
examiner in February 2000 specified that there was no 
etiological relationship between the right and left knee 
disorders.  Likewise, there is no medical evidence that the 
low back disability has affected the right knee in any way, 
nor is there any medical indication that the right knee has 
been worsened by either the low back or the left knee 
disability, by reason of overuse or otherwise.  

Increased Rating 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59. Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b)  More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c)  Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d)  Excess 
fatigability.  (e)  Incoordination, impaired ability to 
execute skilled movements smoothly.  (f)  Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The veteran's service-connected low back disability has been 
rated based on limitation of motion.  Moderate limitation of 
motion of the lumbar spine is assigned a 20 percent rating.  
Severe limitation of motion of the lumbar spine is assigned a 
40 percent disability rating.  Diagnostic Code 5292.  
Alternatively, favorable ankylosis of the lumbar spine 
warrants a 40 percent disability rating and unfavorable 
ankylosis warrants 50 percent.  Code 5289.  

There are other Codes that could be considered, including 
Diagnostic Code 5295, lumbosacral strain.  Under the 
applicable criteria, severe disability with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Another alternative would be to rate the condition as 
intervertebral disc syndrome. In this regard, Diagnostic Code 
5293 provides a 40 percent evaluation for severe recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

A 40 percent rating is provided for the veteran's lumbosacral 
spine disability on the basis of severe limitation of motion 
under Diagnostic Code 5292.  This is the maximum rating under 
that schedule.  Therefore, to qualify for a higher schedular 
rating, there would have to be unfavorable ankylosis or 
pronounced intervertebral disc syndrome.  Since he retains a 
total range of motion of the lumbar spine of 85 degrees, the 
rating for ankylosis does not apply, even when functional 
limitations are considered.  He is receiving the highest 
rating for lumbosacral strain under Diagnostic Code 5295, 
even though he does not exhibit all the manifestations 
consistent with that rating.  He does not show any evidence 
of intervertebral disc syndrome.  The examiner in August 2000 
ruled out any sign or symptom of radiculopathy.  X-ray 
evidence shows no disc space narrowing or other evidence of 
degenerative disc disease.  The current rating under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine contemplates all service connected 
manifestations of the low back disorder, to include pain on 
motion, muscle spasms, and tenderness.  There is no muscle 
weakness or postural abnormality.  No incoordination or 
fatigue is indicated that qualifies for a rating greater than 
that assigned, that is, that would be compatible with 
ankylosis of the lumbar spine.  Hence, a rating higher than 
40 percent for the service connected lumbar spine disability 
is not warranted. 

Extraschedular Consideration

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his low back and left knee conditions, except for the surgery 
involved in the left patellectomy.  Nor does the record 
reflect that would have produced "marked interference" with 
employment, but for the fact that the veteran is retired.  A 
left knee disability so unusual or exceptional as to render 
the application of regular schedular standards impractical 
simply is not shown.  

VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103A, 
5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled, as to the issues decided.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran-appellant was notified in the 
December 1999 and March 2000 rating decisions and the 
December 2000 hearing officer's decision that the evidence 
was insufficient in showing that the right knee disability 
was secondary to any service connected disability and that 
the low back disability, under applicable rating criteria, 
was not disabling enough to be rated higher.  These are the 
decided issues in this case, and the rating decisions, 
hearing officer's decision, as well as the statement of the 
case (SOC) and supplemental statement of the case (SSOC), 
informed the veteran what evidence, specifically, was needed 
to substantiate his claim, and why all the relevant evidence 
considered was not sufficient to do so.  Moreover, the 
veteran was informed in multiple letters of what evidence, 
specifically, was needed to support his contentions of 
secondary service connection and increased rating.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  The RO has arranged for 
repeated examinations of the veteran, complete with medical 
opinions, on the exact evidentiary issues in his claims.  VA 
outpatient treatment records have been obtained and 
considered.  Private physicians' statements and reports of 
treatment and relevant opinions have been obtained and 
considered.  A personal hearing has been conducted to ensure 
that the veteran presents all the reasons he feels his claims 
have merit.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  VA has done 
everything reasonably possible to assist him in the complete 
prosecution of his claims.  There is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand on the decided 
issues would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources on the decided issues is not warranted.  



ORDER

Service connection for right knee patella alta with lateral 
and medial subluxation and chondromalacia of the patella as 
secondary to service connected residuals of a left 
patellectomy with psychophysiologic musculoskeletal reaction 
and low back syndrome and lumbosacral myositis is denied.  

An evaluation in excess of 40 percent disabling for low back 
syndrome and lumbosacral myositis is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

